10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

FEB 26 2020
McGREGOR W. SCOTT
CLEAK, U.S. DISTRICT COURT

United States Attorney
QUINN HOCHHALTER EASTERN ete fe CALIFORNIA
Assistant United States Attorney POTY CLERK ™

501 I Street, Suite 10-100

Sacramento, CA 95814

Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE EXTRADITION MISC. NO. 2:20-MJ-039 CKD
OF

JOHN (JEAN) PAUL HALLEUX AFFIDAVIT OF WAIVER OF EXTRADITION
A/K/A JACK JOSEPH RIVARD
A/K/A THOMAS CARL COY

A/K/A JOSEPH PAUL HALLEAUX
A/K/A JEAN PAUL HALLEUX

A/K/A JOHN PAUL JOSEPH HALLEUX
A/K/A J. RIVARD

 

 

I, JOHN (JEAN) PAUL HALLEUX, having been fully informed by my attorney, Clyde M.
Blackmon, of my rights under the extradition treaty in force between the United States and Canada and
18 U.S.C. §§ 3184-3196, do hereby waive any and all such rights and ask the Court to expedite my
return, in custody, to Canada.

My attorney, with whose services I am satisfied, has explained to me the terms of the extradition
treaty in force between the United States and Canada, the applicable sections of Title 18 of the United
States Code, and the complaint filed by the United States Attorney in fulfillment of the United States’
treaty obligations to the Government of Canada. I understand that, pursuant to 18 U.S.C. § 3184, lam
entitled to a hearing at which certain facts would need to be established, including:

1. That currently there is an extradition treaty in force between the United States and Canada;

2. That the treaty covers the offenses for which my extradition was requested;

AFFIDAVIT OF WAIVER OF EXTRADITION |

 
“ay

18

oO CO TN

10
11
12
13
14
15
16
17

19
20

22
23
24
25
26
27
28

 

3. That I am the person whose extradition is sought by Canada; and
4. That probable cause exists to believe that I committed the offenses for which extradition was
requested.

I admit that I am the individual was convicted in Canada and for whom process is outstanding
there. I fully understand that in the absence of a waiver of my rights, I cannot be compelled to return to
Canada unless and until a court in the United States issues a ruling certifying my extraditability and the
Secretary of State of the United States issues a warrant of surrender.

I have reviewed the complaint, and I fully understand my right to a hearing at which my counsel
and I could challenge the extradition request presented by the Government of Canada.

I hereby waive my rights under the extradition treaty and the applicable sections of Title 18 of
the United States Code, and agree to be transported in custody, as soon as possible, to Canada, and to
remain in custody of the United States Marshal pending the arrival of duly authorized representatives
from Canada. No representative, official, or officer of the United States or of the Government of
Canada, nor any other person whosoever, has made any promise or offered any other form of
inducement or made any threat or exercised any form of intimidation against me. I execute this waiver

of rights knowingly, voluntarily, and entirely of my own free will and accord.

Hen baud Hallews

JOHN PAUL HALLEUX

Dated this 25PHay of February, 2020.

 

 

Vv
Clyde M. Blackmon, Attorney for JOHN PAUL HALLEUX

Quinn Hochhalter, Assistant U.S. Attorney

I hereby certify that on this un day of February, 2020, JOHN PAUL HALLEUX personally |
appeared before me and made his oath in due form of law that the statements herein are true. .

a
e

Allison Claire, United States Magistrate Judge

AFFIDAVIT OF WAIVER OF EXTRADITION

 

 
